Citation Nr: 1506128	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-01 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
in Clarksville, Tennessee

THE ISSUE

Entitlement to a Government-furnished headstone or grave marker.


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from July 1956 to July 1958.  He died in September 1988.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) National Cemetery Administration (NCA), Memorial Programs Service, in Clarksville, Tennessee.


FINDINGS OF FACT

1. The Veteran died prior to November 1, 1990.

2.  The Veteran is interred in a private cemetery and his grave is currently marked with a privately-purchased headstone or grave marker.


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished memorial headstone or grave marker are not met.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.631 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the outcome of this claim is determined solely as a matter of applicable law rather than by facts that are in dispute or that could potentially result in a favorable decision with further development, VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The appellant has applied for a Government-furnished memorial headstone or grave marker for the deceased Veteran.  For the following reasons, the Board finds that entitlement to a Government-furnished memorial headstone or grave marker is not established. 

As relevant to this appeal, VA law provides, in pertinent part, that VA shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the unmarked grave of any individual buried in a national cemetery or in a post cemetery, or for the unmarked grave of any individual not buried in a national cemetery but eligible to have been buried in such a cemetery (excepting an individual described in 38 U.S.C.A. § 2402(4), (5), or (6) (West 2014)).  38 U.S.C.A. § 2306.  

With respect to graves already marked with a private headstone or marker, VA will furnish an appropriate Government headstone or marker for the grave of a decedent who died on or after November 1, 1990, is buried in a private cemetery, and is eligible for burial in a national cemetery (excepting an individual described in 38 U.S.C.A. § 2402(4), (5), or (6)), subject to certain conditions.  38 C.F.R. § 38.631. 

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402 (West 2014); 38 C.F.R. § 38.620(a) (2014).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).

The Veteran served honorably on active duty from July 1956 to July 1958.  Thus, the eligibility requirements for burial in a national cemetery and entitlement to a Government headstone or marker for an unmarked grave are satisfied.  See 38 U.S.C.A. §§ 2306, 2402; 38 C.F.R. § 38.620(a).  However, statements by the appellant, including in her October 2009 application (VA Form 40-1330), show that the Veteran is buried in a private cemetery and that his grave is currently marked by a private headstone or marker.  Moreover, the evidence shows that he died in September 1988.  Only veterans who died after November 1, 1990 are eligible for a Government headstone or marker for a grave in a private cemetery that is already marked.  See 38 C.F.R. § 38.631.  As the Veteran died prior to November 1, 1990, this basic eligibility requirement is not satisfied.  

The appellant may still request reimbursement for the cost of a privately purchased headstone or marker up to a certain amount, as provided by VA law.  The appellant clarified for the purposes of this appeal, however, that she was not seeking such reimbursement, as reflected in July 2012 written statements.  

The Board is grateful for the Veteran's honorable service, and regrets that it cannot render a favorable decision in this matter.  The Board has carefully considered the appellant's assertions and sympathizes with her claim.  However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In sum, the applicable law states that if a veteran is buried in a private cemetery and the grave is already marked by a headstone or marker furnished at private expense, then VA cannot furnish another Government headstone or marker for the grave of the veteran unless the decedent died on or after November 1, 1990.  38 

C.F.R. § 38.631(b).  Because the Veteran's death occurred prior to November 1, 1990, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a Government-furnished headstone or grave marker is denied.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


